Appeal in a proceeding to review the assessment of relator’s property made by the town of Eastehester for the 1941 tax period. Judgment modified on the facts by striking out the figure “ $16,000 ” from the second ordering paragraph, and the figures “ $2,000,” “ $14,000,” and “ $16,000 ” from the third ordering paragraph, and by substituting in the respective place thereof the figures “ $18,500,” “ $3,500,” “ $15,000,” and “ $18,500.” As thus modified, the judgment is unanimously affirmed, without costs. The evidence indicates a rather active market for real property in the village, and hence the sales prices are entitled to great weight. It appears, however, that the sale price of respondent’s property, which is the amount to which Special Term has reduced the assessed valuation, was below market. That price is lower than the figures of value given by any witness, including respondent’s witnesses. It was a sale by a bank, which received all cash, and the revenue stamps affixed to the deed of conveyance indicate a consideration greater than $16,000. The valuation of $18,500 is more nearly in line with the valuation fixed by the expert witnesses and is sustained by analysis of sales of like property in the vicinity, mentioned at the trial. Present —■ Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.